DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 16/654,989 filed on 10/16/2019.

Information Disclosure Statement
The information disclosure statement filed 10/16/2019 has been submitted for consideration by the Office. It has been placed in the application file and the information referred to therein has been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Katsuhiro Arai on 05/17/2022.
Independent claim 1 is amended to include the limitation of dependent claim 2. Accordingly, dependent claim 2 is canceled. 
See below.

Proposed Examiner’s Amendment for Application 16/654,989
1. (Currently Amended) A coil component comprising: a core part including: a winding shaft; and a flange part provided on an axial-direction end of the winding shaft, wherein the flange part has: an exterior face on an opposite side of the winding shaft, a pair of a first side face and a second side face that are adjoining the exterior face and located opposite to each other, and first and second groove parts provided on the exterior face, which are isolated from each other or connected to each other on the exterior face, wherein the first and second groove parts extend to the first side face and the second side face, respectively, via a cut-out part provided on each of the first side face and the second side face; a coil part including: a winding part constituted by a conductor with an insulating film, which is wound around the winding shaft; and a pair of lead parts that are portions of the conductor led out from the winding part; and a pair of terminal parts formed on the exterior face of the flange part; wherein one of the pair of lead parts is led in from the cut-out part on the first side face of the flange part and fitted inside the first groove part provided on the exterior face, and included in one of the pair of terminal parts; and another of the pair of lead parts is led in from the cut-out part on the second side face of the flange part and fitted inside the second groove part provided on the exterior face, and included in another of the pair of terminal parts, wherein the first and second groove parts are connected to each other on the exterior face and represent one groove part having the cut-out parts on the first side face and the second side face, respectively.

2. (Cancelled) 

3. The coil component according to claim 1, wherein the first and second groove parts are isolated from each other on the exterior face and represent two groove parts, each having the cut-out part on either the first side face or the second side face.

4. The coil component according to claim 3, wherein the two groove parts are aligned along one straight line roughly parallel with one side of the exterior face as viewed toward the exterior face in the axial direction of the winding shaft.

5. The coil component according to claim 1, wherein the first and second groove parts are provided at positions where the first and second groove parts partially overlap the winding shaft as viewed toward the exterior face in the axial direction of the winding shaft.

6. The coil component according to claim 5, wherein the first and second groove parts are provided in a manner fitting inside positions entirely overlapping the winding shaft in a width direction of the first and second groove parts as viewed toward the exterior face in the axial direction of the winding shaft.

7. The coil component according to claim 1, wherein: the winding shaft is provided in a manner that a center axis of the winding shaft is offset from a center of the exterior face; and the first and second groove parts are provided in a manner offset in a direction opposite to a direction in which the center axis is offset from the center of the exterior face.

8. An electronic device comprising: the coil component of claim 1; and a circuit board on which the coil component is mounted.

Allowable Subject Matter
Claims 1, 3-8 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; A coil component comprising: a core part including: a winding shaft; and a flange part provided on an axial-direction end of the winding shaft, wherein the flange part has: an exterior face on an opposite side of the winding shaft, a pair of a first side face and a second side face that are adjoining the exterior face and located opposite to each other, and first and second groove parts provided on the exterior face, which are isolated from each other or connected to each other on the exterior face, wherein the first and second groove parts extend to the first side face and the second side face, respectively, via a cut-out part provided on each of the first side face and the second side face; a coil part including: a winding part constituted by a conductor with an insulating film, which is wound around the winding shaft; and a pair of lead parts that are portions of the conductor led out from the winding part; and a pair of terminal parts formed on the exterior face of the flange part; wherein one of the pair of lead parts is led in from the cut-out part on the first side face of the flange part and fitted inside the first groove part provided on the exterior face, and included in one of the pair of terminal parts; and another of the pair of lead parts is led in from the cut-out part on the second side face of the flange part and fitted inside the second groove part provided on the exterior face, and included in another of the pair of terminal parts, wherein the first and second groove parts are connected to each other on the exterior face and represent one groove part having the cut-out parts on the first side face and the second side face, respectively.
          Therefore, claim 1 and its dependent claims 3-8 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERMAN NG/Primary Examiner, Art Unit 2847